DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 23 June 2022 has been entered.  
Applicant’s amendments to the Specification have overcome every Specification and Drawing Objection.  Accordingly, the Specification and Drawing Objections have been withdrawn.  
Applicant’s amendments to the Claims have overcome the Claim Objection.  Accordingly, the Claim Objection has been withdrawn.  
Applicant’s arguments dated 23 June 2023 (see pages 15-16) are persuasive.  Accordingly, the 35 USC 112(a) and 112(b) rejection, invoked based on interpretation under 35 USC 112(f), is withdrawn.
Applicant’s amendments to the Claims have overcome the 35 USC 112(b) rejections.  Accordingly, the previous 35 USC 112(b) rejections are withdrawn. However, the Applicant’s amendments have provided new grounds for a 35 USC 112(b) rejection.
Applicant’s arguments, see pages 16-17, filed 23 June 2022, have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 102 and 103 still stand.
Status of the Claims
In the amendment dated 23 June 2022, the status of the claims is as follows: Claims 101, 104-105, 107-109, 111, 115-117, 119, 123-126 have been amended.  Claims 127-133 are new.
Claims 101-133 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the following: 
“change apparatus” in claims 101, 111, and 119
The functional language attributed the change apparatus includes the following:
“that changes a relative positional relationship between light concentration positions of the plurality of processing lights in a direction that intersects with the surface of the object” from claim 101.
“that changes an intensity distribution of the plurality of processing lights in a plane that includes an axis intersecting with the surface of the object” from claim 111.
“that changes shapes of the plurality of processing lights in a plane that includes an axis intersecting with the surface of the object” from claim 119
Based on paragraphs 0045, 0166, 0209, 0207-0225, 0234, and 0248 as well as paragraphs 0163 and 0165 (based on the amendment dated 23 June 2022) of the Specification, structure that is “read into” the Claims to support the claimed functional language includes the optical system 112, the control apparatus 18, the controlled focusing lenses 1121, and the “advance measurement control operation” (para 0207).
“movement apparatus” in claims 108-109, 116-117, and 124-125
The functional language attributed the change apparatus includes the following:
“that relatively moves the plurality of processing lights from the light irradiation apparatus and the object in a direction along the surface of the object” in claims 108, 116, and 124.
Based on paragraphs 0056 and 0058 as well as paragraph 0045 (based on the amendment dated 23 June 2022) of the Specification, structure that is “read into” the Claims to support the claimed functional language includes the “housing apparatus 13,” the “driving system 15,” and the Galvano mirror 1122.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 131-132 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 131 recites “a plurality of parts.”  It is unclear if the claimed plurality of parts is the same plurality of parts from claim 130 or a different plurality of parts.  For the purpose of the examination, the limitation will be interpreted as “the plurality of parts.”
Claim 132 is rejected based on its dependency to claim 131.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 101-104, 107-108, 118-121, 123-124, 126, 127, and 129-133 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US-20170144255-A1).
Regarding claim 101, Song teaches a processing apparatus (system 200, fig. 8) comprising: 
a light irradiation apparatus (array of lasers 216, fig. 8) that includes a divide device (“beam splitter,” para 0065), which optically divides a light (laser beam 218, fig. 8) from a light source (laser 202, fig. 8) into a plurality of processing lights (“configured to split laser beam 218 into a plurality of sub-beams,” para 0065), and that irradiates a surface (surface 214, fig. 8) of an object (workpiece, fig. 8) with the plurality of processing lights (beams 218 and 218’, figs. 9-11); and 
a change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) that changes a relative positional relationship between light concentration positions (first facing side 124a and second facing side 124b, figs. 9-11; construed as changes shown between the beams 218 and 218’ in figs. 9-11) of the plurality of processing lights (“scanner 228 may also position (e.g., direct) laser beam 218 to a predetermined third angle A3 (FIGS. 9-11) relative to the X-Y plane to form riblets 116,” para 0076; see also figs. 9-11, which show changes in positions) in a direction that intersects with the surface of the object (in fig. 9, direction is straight down; in figs. 10-11, the direction of the beams are changed based on an angle A3, which is adjusted based on the desired shape of the riblets; A3 correlates with A2 of fig. 5 as described in paras 0070-0071), 
the processing apparatus changing thickness (“T,” fig. 5) of a plurality of parts (riblets 116 in the coating 232, fig. 5; based on para 0326 from the Specification, the multiple riblets that are formed in the coating 232 are construed as the claimed “plurality of parts,” fig. 5) of the object (workpiece 220, fig. 5) by irradiating the surface of the object with the plurality of processing lights (“laser machining or laser engraving riblets 116 in surface of work piece 220 in order to reduce drag on fluid flow surface 106,” para 0081).
Song, figs. 5, and 8-10

    PNG
    media_image1.png
    292
    475
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    446
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    635
    478
    media_image3.png
    Greyscale

	Regarding claim 102, Song teaches wherein the change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) changes the relative positional relationship between the light concentration positions (first facing side 124a and second facing side 124b, figs. 9-11) of the plurality of processing lights (beams 218 and 218’, figs. 9-11; in fig. 9, direction is straight down; in figs. 10-11, the direction of the beams are changed based on an angle A3, which is adjusted based on the desired shape of the riblets; A3 correlates with A2 of fig. 5 as described in paras 0070-0071) based on a characteristic of the surface of the object (“inverted triangular cross-sectional shape in the Y-Z plane,” para 0049; the dimensions of this shape are construed as the claimed “characteristic,” para 0050; para 0217 of the Specification discloses that a characteristic can be the “shape of the riblet structure”).
	Regarding claim 103, Song teaches wherein the characteristic of the surface (surface 214, fig. 8) of the object (workpiece 220, figs. 2 and 5) includes a shape of the surface of the object (“inverted triangular cross-sectional shape in the Y-Z plane,” para 0049).
	Regarding claim 104, Song teaches wherein the change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) changes the relative positional relationship between the light concentration positions (first facing side 124a and second facing side 124b, figs. 9-11) of the plurality of processing lights (beams 218 and 218’, figs. 9-11) so that the light concentration positions (first facing side 124a and second facing side 124b, figs. 9-11) of the plurality of processing lights are positioned on the surface of the object (Song teaches that the beams 218 and 218’ of figs. 10-11 “may simultaneously and completely machine groove 122,” para 0070; sides 124a and 124b are positioned on the surface of the workpiece 220, figs. 9-11).
	Regarding claim 107, Song teaches wherein the change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) changes the relative positional relationship between the light concentration positions (first facing side 124a and second facing side 124b, figs. 9-11) when the surface (surface 214, fig. 8) of the object (workpiece 220, figs. 2 and 5) is irradiated with the plurality of processing lights (referring to fig. 11, “As one example, moving or repositioning laser beam 218 in the Y-direction and Z-direction may complete the machining of groove 122 and form the facing side 124 of an adjacent ridge 120. As one example (not explicitly illustrated), at least one additional run of laser beam 218 repositioned at an appropriate position in the Y-direction and at a complimentary third angle A3 may complete the machining of groove 122 and form the facing side 124 of an adjacent ridge 120,” para 0071; changing the angle of the beam from 218 in one run to 218’ in another run is construed as meeting the limitation “when the surface of the object is irradiated”).
	Regarding claim 108, Song teaches further comprising a movement apparatus (translation stage 226, fig. 8; construed as a housing element) that moves the plurality of processing lights (beams 218 and 218’, figs. 9-11) supplied from the light irradiation apparatus (array of lasers 216, fig. 8) relative to the object (workpiece 220, fig. 8) in a direction along the surface of the object (“translation stage 226 may be operatively coupled to laser 202 to move laser 202 and, thus, laser beam 218, in the X-direction, Y-direction, and/or Z-direction relative to work piece 220 and/or position laser 202 to direct laser beam 218 at third angle A3,” para 0077).
	Regarding claim 118, Song teaches wherein the change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) changes shapes (construed as the shapes of the ablated material, i.e., a rectangle in fig. 9, a triangle in fig. 10, and a trapezoid in fig. 11) of the plurality of processing lights (beams 218 and 218’, figs. 9-11) in a plane (construed as the y-z plane shown in figs. 9-11) that includes an axis (construed as the z-axis, figs. 9-11) intersecting with the surface (surface 214, fig. 8)  of the object (as shown in figs. 9-11)
	 Regarding claim 119, Song teaches a processing apparatus (system 200, fig. 8) comprising: a light irradiation apparatus (array of lasers 216, fig. 8) that includes a divide device (“beam splitter,” para 0065), which optically divides a light (laser beam 218, fig. 8) from a light source (laser 202, fig. 8) into a plurality of processing lights (“configured to split laser beam 218 into a plurality of sub-beams,” para 0065), and that irradiates a surface (surface 214, fig. 8) of an object (workpiece, fig. 8) with the plurality of processing lights (beams 218 and 218’, figs. 9-11); and a change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) that changes shapes (construed as the shapes of the ablated material, i.e., a rectangle in fig. 9, a triangle in fig. 10, and a trapezoid in fig. 11) of the plurality of processing lights in a plane (construed as the y-z plane shown in figs. 9-11) that includes an axis (construed as the z-axis, figs. 9-11) intersecting with the surface of the object (as shown in figs. 9-11; referencing figs. 9-11, “scanner 228 may also position (e.g., direct) laser beam 218 to a predetermined third angle A3 (FIGS. 9-11) relative to the X-Y plane to form riblets 116,” para 0076; see also figs. 9-11, which show changes in positions; A3 correlates with A2 of fig. 5 as described in paras 0070-0071), the processing apparatus changing thickness (“T,” fig. 5) of a plurality of parts (riblets 116 in the coating 232, fig. 5; based on para 0326 from the Specification, the multiple riblets that are formed in the coating 232 are construed as the claimed “plurality of parts,” fig. 5) on the object (workpiece 220, fig. 5) by irradiating the surface of the object with the plurality of processing lights (“laser machining or laser engraving riblets 116 in surface of work piece 220 in order to reduce drag on fluid flow surface 106,” para 0081).
	Regarding claim 120, Song teaches wherein the change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) changes the shapes of the plurality of processing lights (construed as the rectangle of fig. 9, the triangle of fig. 10, and the trapezoid of fig. 11) based on a characteristic of the surface of the object (changing the dimensions of the shapes that correspond with figs. 9-11 and described in paras 0049-0050 are construed as the claimed “characteristic;” para 0217 of the Specification discloses that a characteristic can be the “shape of the riblet structure”).
	Regarding claim 121, Song teaches wherein the characteristic of the surface (surface 214, fig. 8) of the object (workpiece 220, figs. 2 and 5) includes a shape of the surface of the object shapes (construed as the rectangle of fig. 9, the triangle of fig. 10, and the trapezoid of fig. 11).
	Regarding claim 123, Song teaches wherein the change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) changes the shapes (construed as the rectangle of fig. 9, the triangle of fig. 10, and the trapezoid of fig. 11) when the surface of the object is irradiated with the plurality of processing lights (referring to fig. 11, “As one example, moving or repositioning laser beam 218 in the Y-direction and Z-direction may complete the machining of groove 122 and form the facing side 124 of an adjacent ridge 120. As one example (not explicitly illustrated), at least one additional run of laser beam 218 repositioned at an appropriate position in the Y-direction and at a complimentary third angle A3 may complete the machining of groove 122 and form the facing side 124 of an adjacent ridge 120,” para 0071; construed such that the shape of beam 218 would be one shape and the shape of beam 218 combined with the run of 218’ would constituted another shape, i.e., a trapezoid).
	Regarding claim 124, Song teaches further comprising a movement apparatus (translation stage 226, fig. 8; construed as a housing element) that moves the plurality of processing lights (beams 218 and 218’, figs. 9-11) supplied from the light irradiation apparatus (array of lasers 216, fig. 8) relative to the object (workpiece 220, fig. 8) in a direction along the surface of the object (“translation stage 226 may be operatively coupled to laser 202 to move laser 202 and, thus, laser beam 218, in the X-direction, Y-direction, and/or Z-direction relative to work piece 220 and/or position laser 202 to direct laser beam 218 at third angle A3,” para 0077).
	Regarding claim 126, Song teaches wherein the light irradiation apparatus (array of lasers 216, fig. 8) irradiates the plurality of processing lights (beams 218 and 218’, figs. 9-11) so that the plurality of processing lights intercross with each other at the surface (surface 214, fig. 11) of the object (as shown in fig. 11), and the change apparatus changes at least one of an intercrossing position (position shown by the sides 124a and 124b, fig. 11) and an intercrossing angle (angle A3, fig. 11) of the plurality of processing lights supplied from the light irradiation apparatus (groove is extended in “X-direction,” para 0075, which is construed such that beams, as shown in the Y-Z plane in fig. 11, change position along the X-axis; concerning the angle, “Scanner 228 may also position (e.g., direct) laser beam 218 to a predetermined third angle A3,” para 0076).
	Regarding claim 127, Song teaches wherein the changing of the thicknesses (the thickness “T” varies or changes based for the riblets 116, fig. 5) of the plurality of parts (riblets 116 in the coating 232, fig. 5) on the object (workpiece 220, fig. 5) forms a plurality of grooves (grooves formed by the riblets 116 are shown in fig. 3) on the surface of the object (as shown in fig. 5) that reduce a frictional resistance of the surface of the object relative to a fluid (“the interaction of riblets 116 with the structure of a turbulent boundary layer of a fluid flowing over fluid flow surface 106 reduces the friction, resistance, or drag (e.g., drag coefficient (“Cd”)) on fluid flow surface 106 moving in fluid, compared to an identical smooth surface without riblets,” para 0041).
Regarding claim 129, Song teaches wherein the changing of the thicknesses (the thickness “T” varies or changes based for the riblets 116, fig. 5) of the plurality of parts (riblets 116 in the coating 232, fig. 5) on the object (workpiece 220, fig. 5) forms a plurality of grooves (grooves formed by the riblets 116 are shown in fig. 3) on the surface of the object (as shown in fig. 5) that reduce a frictional resistance of the surface of the object relative to a fluid (“the interaction of riblets 116 with the structure of a turbulent boundary layer of a fluid flowing over fluid flow surface 106 reduces the friction, resistance, or drag (e.g., drag coefficient (“Cd”)) on fluid flow surface 106 moving in fluid, compared to an identical smooth surface without riblets,” para 0041).
Regarding claim 130, Song teaches a processing method (“method for preparing a fluid flow surface,” para 0001) comprising: 
irradiating (figs. 9-11) a surface of an object (surface of workpiece 220, figs. 9-11) with a plurality of processing lights (beams 218 and 218’, figs. 9-11), wherein: 
a relative positional relationship between light concentration positions (first facing side 124a and second facing side 124b, figs. 9-11; construed as changes shown between the beams 218 and 218’ in figs. 9-11) of the plurality of processing lights (“scanner 228 may also position (e.g., direct) laser beam 218 to a predetermined third angle A3 (FIGS. 9-11) relative to the X-Y plane to form riblets 116,” para 0076; see also figs. 9-11, which show changes in positions) irradiated onto the surface of the object are changed in a direction that intersects with the surface of the object (in fig. 9, direction is straight down; in figs. 10-11, the direction of the beams are changed based on an angle A3, which is adjusted based on the desired shape of the riblets; A3 correlates with A2 of fig. 5 as described in paras 0070-0071), to change thicknesses (the thickness “T” varies or changes based for the riblets 116, fig. 5) of a plurality of parts (riblets 116 in the coating 232, fig. 5) of the object (workpiece 220, fig. 5) to form a structure (riblet shape, fig. 5) that reduces a frictional resistance of the surface of the object relative to a fluid (“the interaction of riblets 116 with the structure of a turbulent boundary layer of a fluid flowing over fluid flow surface 106 reduces the friction, resistance, or drag (e.g., drag coefficient (“Cd”)) on fluid flow surface 106 moving in fluid, compared to an identical smooth surface without riblets,” para 0041).
Regarding claim 131, Song teaches wherein the plurality of parts (riblets 116, fig. 5) on the surface of the object (surface of workpiece 220, fig. 5) are irradiated with the plurality of processing lights (irradiated by beams 218 and 218’, fig. 10).
Regarding claim 132, Song teaches wherein the irradiating (figs. 9-11) of the surface of the object (surface of workpiece 220, figs. 9-11) with the plurality of processing lights (beams 218 and 218’, figs. 9-11) includes dividing a light (“a beam splitter (not explicitly illustrated) configured to split laser beam 218,” para 0065) supplied from a light source (laser 202, fig. 8) into the plurality of processing lights (“into a plurality of sub-beams,” para 0065; “beams 218 and 218’,” para 0070) and irradiating the surface of the object with the plurality of divided processing lights (as shown in figs, 10-11).
Regarding claim 133, Song teaches wherein the structure (riblet shape, fig. 5) that reduces the frictional resistance (para 0041) includes a plurality of grooves that are formed on the surface of the object (grooves on workpiece 120, fig. 3) by irradiating the surface of the object with the plurality of processing lights (as shown in figs. 10-11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 109 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US-20170144255-A1) as applied to claims 101, 108, 119, and 124 above.
Regarding claim 109, Song teaches the invention as described above as well as wherein the change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) changes the relative positional relationship between the light concentration positions (first facing side 124a and second facing side 124b, figs. 9-11; construed as changes shown between the beams in figs. 9-11) when the plurality of processing lights (beams 218 and 218’, figs. 9-11) are moved relative to the object by the movement apparatus (translation stage 226, fig. 8; construed as a housing element; “Translation stage 226 may be operatively coupled to laser 202 to move laser 202 and, thus, laser beam 218, in the X-direction, Y-direction, and/or Z-direction relative to work piece 220 and/or position laser 202 to direct laser beam 218 at third angle A3,” para 0077). Song does not explicitly disclose wherein the change apparatus changes the relative positional relationship between the light concentration positions when the plurality of processing lights and the object are moved relative to the movement apparatus (in other words, Song does not does not explicitly disclose using both the scanner 228 and the translation stage 226 at the same time in forming riblets).
However, Song teaches wherein the change apparatus changes the relative positional relationship between the light concentration positions (“Scanner 228 may also position (e.g., direct) laser beam 218 to a predetermined third angle A3 (FIGS. 9-11) relative to the X-Y plane to form riblets 116.,” para 0076) when the plurality of processing lights and the object are moved relative to the movement apparatus (“Alternatively, or additionally, translation stage 226 may be operatively coupled to work piece 220 to move work piece 220 in the X-direction, Y-direction, and/or Z-direction relative to laser beam 218 and/or position work piece 220 at third angle A3 relative to laser beam 218.,” para 0077; examiner is construing this teaching of using “additionally,” such that the translation stage can supplement the use of the scanner 228).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Song to include, use of the scanner 228 and the translation stage 226 at the same time, in order to expedite the assembly of aircraft by using a process for forming riblets that may allow for very large surface areas to be prepared very quickly (paras 0081 and 0096).
Regarding claim 125, Song teaches the invention as described above as well as wherein the change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) changes the shapes (construed as the rectangle of fig. 9, the triangle of fig. 10, and the trapezoid of fig. 11), the plurality of processing lights (beams 218 and 218’, figs. 9-11) are moved relative to the object by the movement apparatus (translation stage 226, fig. 8; construed as a housing element; “Translation stage 226 may be operatively coupled to laser 202 to move laser 202 and, thus, laser beam 218, in the X-direction, Y-direction, and/or Z-direction relative to work piece 220 and/or position laser 202 to direct laser beam 218 at third angle A3,” para 0077). Song does not explicitly disclose wherein the change apparatus changes the shapes when the plurality of processing lights and the object are moved relative to the movement apparatus (in other words, Song does not explicitly disclose using both the scanner 228 and the translation stage 226 at the same time in forming riblets).
However, Song teaches wherein the change apparatus changes the shapes (“Scanner 228 may also position (e.g., direct) laser beam 218 to a predetermined third angle A3 (FIGS. 9-11) relative to the X-Y plane to form riblets 116.,” para 0076) when the plurality of processing lights and the object are moved relative to the movement apparatus (“Alternatively, or additionally, translation stage 226 may be operatively coupled to work piece 220 to move work piece 220 in the X-direction, Y-direction, and/or Z-direction relative to laser beam 218 and/or position work piece 220 at third angle A3 relative to laser beam 218.,” para 0077; examiner is construing this teaching of using “additionally,” such that the translation stage can supplement the use of the scanner 228).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Song to include, use of the scanner 228 and the translation stage 226 at the same time, in order to expedite the assembly of aircraft by using a process for forming riblets that may allow for very large surface areas to be prepared very quickly (paras 0081 and 0096).
Claims 105 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US-20170144255-A1) as applied to claims 101-102 above and further in view of Izumi (US-20170334019-A1).
Song teaches the invention as described above as well as wherein the light irradiation apparatus (array of lasers 216, fig. 8) irradiates the plurality of processing lights (beams 218 and 218’, figs. 9-11) through an optical system (optics 224, fig. 8), and the change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) changes a relative positional relationship between the light concentration positions (first facing side 124a and second facing side 124b, figs. 9-11; construed as changes shown between the beams 218 and 218’ in figs. 9-11) of the plurality of processing lights and the object (workpiece, fig. 8) so that the surface (surface 214, fig. 8) of the object is located within a focus of the optical system (“Optics 224 may expand laser beam 218, focus laser beam 218, or otherwise modify laser beam 218,” para 0064; “laser 202 (or array of lasers 216) is moved across surface 214 of work piece 220, a distance between laser 202 (e.g., a head of laser 202) and surface 214 (not explicitly illustrated) is maintained at a constant distance to ensure that the focus of laser beam 218 on surface 214 remains consistent,” para 0090).  Song does not explicitly disclose a range of depth of focus.
However, in the same field of endeavor of laser machining a workpiece, Izumi teaches a range of depth of focus (referring to fig. 14, “the present focal position relative to the workpiece is calculated to be +2 mm,” para 0055).
Izumi, fig. 14

    PNG
    media_image4.png
    642
    485
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Song to include, a range for the focus position, in view of the teachings of Izumi, by using a range of focus positions for the optics 224, as taught by Song, in order to ensure that the amount of power applied to the workpiece remains within a prescribed tolerance range because too large of a spot diameter (caused when the focus position is outside the prescribed range) may cause excessive melting or oxidizing of the workpiece or may cause very strong reflected light to be sent back to the laser oscillator, which may damage or destroy the oscillator, hindering stable production (Izumi paras 0010 and 0054-0055).
Claims 106, 110-118, 122, and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US-20170144255-A1) as applied to claims 101-102 and 119 above and further in view of Thomas et al. (US-20090007933-A1).
Regarding claim 106, Song teaches the invention as described above but does not explicitly disclose further comprising a measurement apparatus that measures the characteristic of the surface of the object, the change apparatus changing the relative positional relationship between the light concentration positions of the plurality of processing lights by using an output of the measurement apparatus (Song teaches using “feed-back” which is acknowledged as “those skilled in the art will recognize,” but Song does not explicitly disclose a sensor to acquire this feedback, referencing para 0078).
However, in the same field of endeavor of modifying aircraft coatings using laser ablation, Thomas teaches further comprising a measurement apparatus (photo detector 20, fig. 1) that measures the characteristic of the surface of the object (by detecting the wavelength of reflected light, it can be determined whether a color of the top of layer of a coated surface was removed, paras 0047-0049), the change apparatus (control logic circuit 24, laser source 12 and scanning optics 16, fig. 1) changing the relative positional relationship between the light concentration positions (position 52) of the plurality of processing lights (construed as the beams 32 and 30, fig. 1) by using an output of the measurement apparatus (paras 0048-0049 describe how if it determined that the top of the layer has not been removed, the beams stay at position, but if a top layer has been removed, then “the control signal instructs the scanning optics 16 to realign such that a subsequent laser pulse is directed to a position on the coated surface 50 different than the position 52. After the scanning optics 16 are realigned to a subsequent position, a determination is then made as to whether or not the laser pulse should be fired at the new position,” para 0049). 
Thomas, fig. 1

    PNG
    media_image5.png
    371
    455
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Song to include, a photo detector that measured whether a top layer of a coating had been removed by detecting the wavelength of reflected light, in view of the teachings of Thomas, by using a photo-detector 20 and comparator 22, as taught by Thomas, in the feed-back loop, as taught by Song, in order to use an active, closed-loop control that modulates the output of laser in real time based on active interrogation of the substrate where sensors are incorporated in the closed-loop controls, for the advantages of using a method that is not labor-intensive and of using a method that ensures a uniform coating removal (Thomas, paras 0015, 0020, and 0094).
	Regarding claim 110, Song teaches the invention as described above but does not explicitly disclose wherein the change apparatus changes an intensity distribution of the plurality of processing lights in a plane that includes an axis intersecting with the surface of the object.
	However, in the same field of endeavor of modifying aircraft coatings using laser ablation, Thomas teaches wherein the change apparatus (control logic circuit 24, laser source 12 and scanning optics 16, fig. 1) changes an intensity distribution of the plurality of processing lights (“As is well known in the art of laser optics, a surface area of the position 52 onto which the light 30 impinges can be made as small or as large as necessary to perform the desired functionality of ablating the coating at the position 52. Increasing or decreasing the impinging surface area respectively decreases or increases the light intensity delivered onto the surface area,” para 0043) in a plane that includes an axis intersecting with the surface of the object (construed as the plane that is perpendicular to the coated surface 50 in fig. 1; “An anticipated depth can be calculated based on the intensity of the light 30, the surface area impinged, the nature of the coating, etc. In operation, the actual depth of the coating that is removed can vary from the calculated depth,” para 0044; construed such that the intensity can vary in this plane that extends into the depth of the workpiece; controlling the amount of coating removed across a “surface area” is taught using the method explained in claim 106 in paras 0044-0049).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Song to include, measuring and adjusting the area of the light that ablates aircraft coatings, in view of the teachings of Thomas, by using a photo-detector 20 and comparator 22, as taught by Thomas, in the feed-back loop, as taught by Song, in order to use an active, closed-loop control that modulates the output of laser in real time based on active interrogation of the substrate where sensors are incorporated in the closed-loop controls, for the advantage of modifying the intensity distribution of the beam over the width of a limited transverse area and to move the scan area over a target surface to produce a less intense, more uniform, energy intensity distribution over a larger area (Thomas, paras 0005 and 0094).
	Regarding claim 111, Sang teaches a processing apparatus (system 200, fig. 8) comprising: a light irradiation apparatus (array of lasers 216, fig. 8) that irradiates a surface (surface 214, fig. 8) of an object (workpiece, fig. 8) with a plurality of processing lights (beams 218 and 218’, figs. 9-11) that are supplied from a plurality of light sources (lasers 202, fig. 8); and the processing apparatus changing thickness (“T,” fig. 5) of a plurality of parts (riblets 116 in the coating 232, fig. 5; based on para 0326 from the Specification, the multiple riblets that are formed in the coating 232 are construed as the claimed “plurality of parts,” fig. 5) on the object (workpiece 220, fig. 5) by irradiating the surface of the object with the plurality of processing lights (“laser machining or laser engraving riblets 116 in surface of work piece 220 in order to reduce drag on fluid flow surface 106,” para 0081).  Sang does not explicitly disclose a change apparatus that changes an intensity distribution of the plurality of processing lights in a plane that includes an axis intersecting with the surface of the object (although figs. 9-11 show different sizes of surface areas of the surface 214 are irradiated).
However, in the same field of endeavor of modifying aircraft coatings using laser ablation, Thomas teaches a change apparatus (control logic circuit 24, laser source 12 and scanning optics 16, fig. 1) that changes an intensity distribution of the plurality of processing lights (“As is well known in the art of laser optics, a surface area of the position 52 onto which the light 30 impinges can be made as small or as large as necessary to perform the desired functionality of ablating the coating at the position 52. Increasing or decreasing the impinging surface area respectively decreases or increases the light intensity delivered onto the surface area,” para 0043) in a plane that includes an axis intersecting with the surface of the object (construed as the plane that is perpendicular to the coated surface 50 in fig. 1; “An anticipated depth can be calculated based on the intensity of the light 30, the surface area impinged, the nature of the coating, etc. In operation, the actual depth of the coating that is removed can vary from the calculated depth,” para 0044; construed such that the intensity can vary in this plane that extends into the depth of the workpiece; controlling the amount of coating removed across a “surface area” is taught using the method explained in claim 106 in paras 0044-0049).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Song to include, measuring and adjusting the area of the light that ablates aircraft coatings, in view of the teachings of Thomas, by using a photo-detector 20 and comparator 22, as taught by Thomas, in the feed-back loop, as taught by Song, in order to use an active, closed-loop control that modulates the output of laser in real time based on active interrogation of the substrate where sensors are incorporated in the closed-loop controls, for the advantage of modifying the intensity distribution of the beam over the width of a limited transverse area and to move the scan area over a target surface to produce a less intense, more uniform, energy intensity distribution over a larger area (Thomas, paras 0005 and 0094).
Regarding claim 112, Song teaches wherein the change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) changes plurality of processing lights (beams 218 and 218’, figs. 9-11; in fig. 9, direction is straight down; in figs. 10-11, the direction of the beams are changed based on an angle A3, which is adjusted based on the desired shape of the riblets; A3 correlates with A2 of fig. 5 as described in paras 0070-0071) based on a characteristic of the surface of the object (“inverted triangular cross-sectional shape in the Y-Z plane,” para 0049; the dimensions of this shape are construed as the claimed “characteristic,” para 0050; para 0217 of the Specification discloses that a characteristic can be the “shape of the riblet structure”).  Song does not explicitly disclose wherein the change apparatus changes the intensity distribution of the plurality of processing lights.
However, in the same field of endeavor of modifying aircraft coatings using laser ablation, Thomas teaches wherein the change apparatus (control logic circuit 24, laser source 12 and scanning optics 16, fig. 1) changes the intensity distribution of the plurality of processing lights (“As is well known in the art of laser optics, a surface area of the position 52 onto which the light 30 impinges can be made as small or as large as necessary to perform the desired functionality of ablating the coating at the position 52. Increasing or decreasing the impinging surface area respectively decreases or increases the light intensity delivered onto the surface area,” para 0043).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Song to include, measuring and adjusting the area of the light that ablates aircraft coatings, in view of the teachings of Thomas, by using a photo-detector 20 and comparator 22, as taught by Thomas, in the feed-back loop, as taught by Song, in order to use an active, closed-loop control that modulates the output of laser in real time based on active interrogation of the substrate where sensors are incorporated in the closed-loop controls, for the advantage of modifying the intensity distribution of the beam over the width of a limited transverse area and to move the scan area over a target surface to produce a less intense, more uniform, energy intensity distribution over a larger area (Thomas, paras 0005 and 0094).
Regarding claim 113, Song teaches wherein the characteristic of the surface (surface 214, fig. 8) of the object (workpiece 220, figs. 2 and 5) includes a shape of the surface of the object (“inverted triangular cross-sectional shape in the Y-Z plane,” para 0049).
Regarding claim 114, Song teaches the invention as described above but does not explicitly disclose further comprising a measurement apparatus that measures a characteristic of the surface of the object, the change apparatus changing the intensity distribution of the plurality of processing lights by using an output of the measurement apparatus.
However, in the same field of endeavor of modifying aircraft coatings using laser ablation, Thomas teaches further comprising a measurement apparatus (photo detector 20, fig. 1) that measures the characteristic of the surface of the object (by detecting the wavelength of reflected light, it can be determined whether a color of the top of layer of a coated surface was removed, paras 0047-0049), the change apparatus (control logic circuit 24, laser source 12 and scanning optics 16, fig. 1) changing the intensity distribution (“As is well known in the art of laser optics, a surface area of the position 52 onto which the light 30 impinges can be made as small or as large as necessary to perform the desired functionality of ablating the coating at the position 52. Increasing or decreasing the impinging surface area respectively decreases or increases the light intensity delivered onto the surface area,” para 0043) of the plurality of processing lights (construed as the beams 32 and 30, fig. 1) by using an output of the measurement apparatus (paras 0048-0049 describe how if it determined that the top of the layer has not been removed, the beams stay at position, but if a top layer has been removed, then “the control signal instructs the scanning optics 16 to realign such that a subsequent laser pulse is directed to a position on the coated surface 50 different than the position 52. After the scanning optics 16 are realigned to a subsequent position, a determination is then made as to whether or not the laser pulse should be fired at the new position,” para 0049). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Song to include, a photo detector that measured whether a top layer of a coating had been removed by detecting the wavelength of reflected light, in view of the teachings of Thomas, by using a photo-detector 20 and comparator 22, as taught by Thomas, in the feed-back loop, as taught by Song, in order to use an active, closed-loop control that modulates the output of laser in real time based on active interrogation of the substrate where sensors are incorporated in the closed-loop controls, for the advantages of using a method that is not labor-intensive and of using a method that ensures a uniform coating removal (Thomas, paras 0015, 0020, and 0094).
Regarding claim 115, Song teaches wherein the change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) changes the intensity distribution (construed as the areas of the material ablated, i.e. a rectangle in fig. 9, a triangle in fig. 10, and a trapezoid in fig. 11; Thomas teaches that the intensity distribution is based on the area of material ablated) when the surface of the object is irradiated with the plurality of processing lights (referring to fig. 11, “As one example, moving or repositioning laser beam 218 in the Y-direction and Z-direction may complete the machining of groove 122 and form the facing side 124 of an adjacent ridge 120. As one example (not explicitly illustrated), at least one additional run of laser beam 218 repositioned at an appropriate position in the Y-direction and at a complimentary third angle A3 may complete the machining of groove 122 and form the facing side 124 of an adjacent ridge 120,” para 0071; construed such that the shape of beam 218 would be one shape and the shape of beam 218 combined with the run of 218’ would constituted another shape, i.e., a trapezoid).
Regarding claim 116, Song teaches further comprising a movement apparatus (translation stage 226, fig. 8; construed as a housing element) that moves the plurality of processing lights (beams 218 and 218’, figs. 9-11) supplied from the light irradiation apparatus (array of lasers 216, fig. 8) relative to the object (workpiece 220, fig. 8) in a direction along the surface of the object (“translation stage 226 may be operatively coupled to laser 202 to move laser 202 and, thus, laser beam 218, in the X-direction, Y-direction, and/or Z-direction relative to work piece 220 and/or position laser 202 to direct laser beam 218 at third angle A3,” para 0077).
Regarding claim 117, Song teaches wherein the change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) changes the intensity distribution (construed as the areas of the material ablated, i.e. a rectangle in fig. 9, a triangle in fig. 10, and a trapezoid in fig. 11; Thomas teaches that the intensity distribution is based on the area of material ablated), the plurality of processing lights (beams 218 and 218’, figs. 9-11) and the object are moved relative to the movement apparatus (translation stage 226, fig. 8; construed as a housing element).  Song does not explicitly disclose wherein the change apparatus changes the intensity distribution when the plurality of processing lights are moved relative to the object by the movement apparatus (in other words, Song does not explicitly disclose using both the scanner 228 and the translation stage 226 at the same time in forming riblets).
However, Song teaches wherein the change apparatus changes the intensity distribution (“Scanner 228 may also position (e.g., direct) laser beam 218 to a predetermined third angle A3 (FIGS. 9-11) relative to the X-Y plane to form riblets 116.,” para 0076) when the plurality of processing lights are moved relative to the object by the movement apparatus (“additionally, translation stage 226 may be operatively coupled to work piece 220 to move work piece 220 in the X-direction, Y-direction, and/or Z-direction relative to laser beam 218 and/or position work piece 220 at third angle A3 relative to laser beam 218,” para 0077; examiner is construing this teaching of using “additionally,” such that the translation stage can supplement the use of the scanner 228).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Song to include, use of the scanner 228 and the translation stage 226 at the same time, in order to expedite the assembly of aircraft by using a process for forming riblets that may allow for very large surface areas to be prepared very quickly (paras 0081 and 0096).
Regarding claim 122, Song teaches the invention as described above as well as the change apparatus (construed as scanner 228, controller 206, and computer 208, fig. 2) changing the shapes (construed as the shapes of the ablated material, i.e., a rectangle in fig. 9, a triangle in fig. 10, and a trapezoid in fig. 11) of the plurality of processing lights (beams 218 and 218’, figs. 9-11).  Song does not explicitly disclose further comprising a measurement apparatus that measures the characteristic of the surface of the object, by using an output of the measurement apparatus (Song teaches using “feed-back” which is acknowledged as “those skilled in the art will recognize,” but Song does not explicitly disclose a sensor to acquire this feedback, referencing para 0078).
However, in the same field of endeavor of modifying aircraft coatings using laser ablation, Thomas teaches further comprising a measurement apparatus (photo detector 20, fig. 1) that measures the characteristic of the surface of the object (by detecting the wavelength of reflected light, it can be determined whether a color of the top of layer of a coated surface was removed, paras 0047-0049), the change apparatus (control logic circuit 24, laser source 12 and scanning optics 16, fig. 1) changing the shapes of the plurality of processing lights (construed as the beams 32 and 30, fig. 1) by using an output of the measurement apparatus (paras 0048-0049 describe how if it determined that the top of the layer has not been removed, the beams stay at position, but if a top layer has been removed, then “the control signal instructs the scanning optics 16 to realign such that a subsequent laser pulse is directed to a position on the coated surface 50 different than the position 52. After the scanning optics 16 are realigned to a subsequent position, a determination is then made as to whether or not the laser pulse should be fired at the new position,” para 0049). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Song to include, a photo detector that measured whether a shape of the top layer of a coating had been removed by detecting the wavelength of reflected light, in view of the teachings of Thomas, by using a photo-detector 20 and comparator 22, as taught by Thomas, in the feed-back loop, as taught by Song, in order to use an active, closed-loop control that modulates the output of laser in real time based on active interrogation of the substrate where sensors are incorporated in the closed-loop controls, for the advantages of using a method that is not labor-intensive and of using a method that ensures a uniform coating removal (Thomas, paras 0015, 0020, and 0094).
Regarding claim 128, Song teaches wherein the changing of the thicknesses (the thickness “T” varies or changes based for the riblets 116, fig. 5) of the plurality of parts (riblets 116 in the coating 232, fig. 5) on the object (workpiece 220, fig. 5) forms a plurality of grooves (grooves formed by the riblets 116 are shown in fig. 3) on the surface of the object (as shown in fig. 5) that reduce a frictional resistance of the surface of the object relative to a fluid (“the interaction of riblets 116 with the structure of a turbulent boundary layer of a fluid flowing over fluid flow surface 106 reduces the friction, resistance, or drag (e.g., drag coefficient (“Cd”)) on fluid flow surface 106 moving in fluid, compared to an identical smooth surface without riblets,” para 0041).
	Response to Argument
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive. 
On page 17, the Applicant states the following regarding Song (US20170144255A1):
“Regarding claim 101, the scanner 228 of Song (which the Office Action correlates to Applicant's "change apparatus") translates the laser beam in the X-Y plane (paragraph [0076]), which does not change a light concentration position of the laser beam in a direction that intersects the surface of the object (e.g., the Z-axis direction).”

Respectfully submit that the examiner is interpreting claim 101 much more broadly than what the Applicant is arguing.  Although the Applicant is right—the Z-axis direction (height direction) intersects the surface of the object, there are other azimuths besides that along a z-axis direction, which intersect the surface of the workpiece.  In figs. 9-11, Song teaches adjusting an angle A3, which changes the axes of the beams 218 and 218’ to change their respective positions 124a and 124b on the surface of a workpiece 220, where the axes of the beams intersect with the surface of the workpiece (albeit not always in a z-axis direction).  In other words, if the Applicant inserted the word “perpendicularly” and claimed instead “in a direction that intersects perpendicularly with the surface of the object,” then the examiner would be persuaded by the Applicant’s arguments.  Instead, the examiner is interpreting claim 101 such that any angle intersecting the surface of the object would teach the claim.  Furthermore, although the Applicant states that scanner 228 does not accomplish the claimed limitation, in paragraph 0076, Song teaches that the “scanner 228 may also position (e.g., direct) laser beam 218 to a predetermined third angle A3 (FIGS. 9-11) relative to the X-Y plane to form riblets 116.”
	On page 17, the Applicant states the following regarding Thomas (US20090007933A1):
“Thomas et al. only discloses that increasing or decreasing the impinging surface area respectively decreases or decreases the light intensity delivered onto the surface area (paragraph [0043]). This is not the same as Applicant's claim 111 feature of changing "an intensity distribution of the plurality of processing lights ..." (emphasis, Applicant’s)

The examiner understands this argument to mean that because Thomas only teaches a singular light (as opposed to a plurality of processing lights), then Thomas cannot be relied on to teach the limitations of claim 111.  However, the examiner does not need Thomas to teach a plurality of lights, which is already taught by Song.  Instead, the examiner relies on Thomas to teach that it an obvious modification to adjust the intensity distribution by changing the impinging surface area of the beams that are ablating the surface of a coating.  Thomas teaches that this modification is well known in the art of laser optics (paragraph 00043).  Finally, although Thomas does not teach a two-beam configuration, Thomas recognizes that the same two-beam configuration taught by Song is known in the art, within the background section (paragraph 0005).  Thus, the examiner maintains the rejection for claim 111.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        7/27/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761